                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL LEE GORDON,                    :

            Petitioner                 :   CIVIL ACTION NO. 3:18-2420

            v                          :
                                                (JUDGE MANNION)
UNITED STATES OF AMERICA,              :

            Respondent                :

                              MEMORANDUM

      Petitioner, Michael Lee Gordon, an inmate currently confined in the

United States Penitentiary, Lewisburg, Pennsylvania (“USP-Lewisburg”), filed

this petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1).

He challenges his 1999 convictions under 18 U.S.C. §924(c) for the use of a

firearm during a Hobbs Act robberies. For the reasons set forth below, the

Court will dismiss the petition for writ of habeas corpus.



I.    Background

      Petitioner was convicted In the United States District Court for the

Southern District of Ohio, of seven (7) counts of using a firearm during a

violent crime (18 U.S.C. § 924(c)) and seven (7) counts of violating the Hobbs

Act (18 U.S.C. §1951). United States v. Gordon, 238 F.3d 425, (6th Cir.

2000). He was sentenced to 1,651 months imprisonment and three (3) years
supervised release, and his conviction and sentence were affirmed in 2000.

Id.

      On September 30, 2002, the sentencing court denied Gordon’s first

motion to vacate sentence under 18 U.S.C. §2255. (Doc. 7-1 at 3-26, Docket

for United States v. Gordon, S.D. Oh. No. 2:97-cr-137). Petitioner then filed

numerous unsuccessful motions with the Sixth Circuit seeking leave to file a

second or successive §2255 petition, including the following two most recent

motions.

      In 2016, Gordon filed a motion for leave to file a second or successive

motion to vacate, set aside, or correct his sentence under 28 U.S.C. §2255,

on the basis of Johnson v. United States, 135 S. Ct. 2551 (2015), in which the

Supreme Court held that the residual clause of the definition of “violent

felony” in the Armed Career Criminal Act (“ACCA”), 18 U.S.C. §924(e)(2)(B),

is unconstitutionally vague. (Doc. 7-1 at 38, In re: Michael Lee Gordon, No.

16-3629 (6th Cir. Sep. 1, 2016)). Gordon asserted that Johnson also applies

to §924(c) and invalidates his convictions under that statute. Id.

      By Order dated September 1, 2016, the Sixth Circuit denied Gordon’s

motion, finding the following:

      Before we may grant a movant permission to file a second or
      successive petition under 28 U.S.C. §2255, the movant must

                                      2
      make a prima facie showing that a new rule of constitutional law
      applies to his case that the Supreme Court has made retroactive
      to cases on collateral review. See 28 U.S.C. §2255(h); In re
      Green, 144 F.3d 384, 388 (6th Cir. 1998). Gordon cannot make
      this showing. Although the Supreme Court has held that Johnson
      is a new rule of constitutional law that is retroactively applicable
      to cases on collateral review, see Welch v. United States, 136 S.
      Ct. 1257, 1268 (2016), we have held that Johnson does not
      invalidate §924(c), Taylor, 814 F.3d at 375-79.

(Doc. 7-1 at 38, In re: Michael Lee Gordon, No. 16-3629 (6th Cir. Sep. 1,

2016)).

      In 2018, Gordon filed another motion in the United States Court of

Appeals for the Sixth Circuit, for an order authorizing the district court to

consider a second or successive motion to vacate, set aside, or correct his

sentence under 28 U.S.C. §2255. In re: Michael Lee Gordon, No. 18-3449

(6th Cir. Aug. 14, 2018). ln support of his current motion, Gordon asserts that

his convictions for Hobbs Act robbery do not qualify as crimes of violence

under 18 U.S.C. §924(c)(3)(B) in light of the Supreme Court’s decision in

Sessions v. Dimaya, 138 S. Ct. 1204, 1210-11 (2018), holding that the

identically worded definition of “crime of violence” under 18 U.S.C. §16(b) is

unconstitutionally vague. Id.

      By Order dated August 14, 2018, the Sixth Circuit denied Gordon’s

motion as follows:


                                       3
     To obtain this court’s authorization for a second or successive
     §2255 motion to vacate, Gordon must make a prima facie
     showing that his proposed motion relies on “a new rule of
     constitutional law, made retroactive to cases on collateral review
     by the Supreme Court, that was previously unavailable.” 28
     U.S.C. §2255(h)(2); see 28 U.S.C. §2244(b)(3)(C). Gordon
     cannot make such a showing. The government asserts that
     Dimaya announced a new substantive rule of constitutional law
     that applies retroactively to cases on collateral review, but did so
     with respect to only §16(b), not §924(c)(3)(B). Even if the
     Supreme Court had announced that Dimaya applies to
     §924(c)(3)(B), that rule has no effect on Gordon’s case because
     his convictions for Hobbs Act robbery qualify as crimes of
     violence under §924(c)(3)(A) as offenses having “as an element
     the use, attempted use, or threatened use of physical force
     against the person or property of another.” See United States v.
     Gooch, 850 F.3d 285,291-92 (6th Cir.), cert. denied, 137 S. Ct.
     2230 (2017).

In re: Michael Lee Gordon, No. 18-3449 (6th Cir. Aug. 14, 2018).

     On December 21, 2018, Petitioner filed the above captioned petition for

writ of habeas corpus, in which he requests this Court to vacate his 1999

conviction and resentence him in light of the Supreme Court decisions in

Johnson v. United States, 135 S. Ct. 2551 (2015) and Sessions v. Dimaya,

138 S. Ct. 1204 (2018).

     On February 5, 2019, Gordon filed a motion in the sentencing court, to

reduce sentence based on §403(a) of the First Step Act of 2018. (Doc. 7-1 at

3-26, Docket for United States v. Gordon, S.D. Oh. No. 2:97-cr-137).

     On February 8, 2019, the sentencing court denied Gordon’s motion to

                                      4
reduce sentence, finding that the First Step Act of 2018 is not retroactively

applied to sentences imposed before its enactment. Id.

      On June 3, 2019, Gordon filed a supplement to the instant petition,

raising the additional issue of “whether or not the enactment of the First Step

Act of 2018 is unconstitutional as it pertains to Petitioner’s conviction and

sentence.” (Doc. 10).



II.   Discussion

      “[T]he usual avenue for federal prisoners seeking to challenge the

legality of their confinement” is a section 2255 motion. In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997). A challenge to either the validity of a conviction

or to a sentence must be brought in the sentencing court by way of a section

2255 motion. See United States v. Miller, 197 F.3d 644, 648 n.2 (3d Cir.

1999). Here, Petitioner is clearly challenging his conviction and sentence.

Thus, his proper avenue of relief is a section 2255 motion filed in the district

court where he was convicted and sentenced. See section 2255 ¶5 (the

motion must be filed in “the court which sentenced him”).

      A defendant can pursue a §2241 petition only when he shows that the

remedy under section 2255 would be “inadequate or ineffective to test the


                                       5
legality of his detention.” 28 U.S.C. §2255; see also United States v. Brooks,

230 F.3d 643, 647 (3d Cir. 2000). A motion under §2255 is “‘inadequate or

ineffective’” only where it is established “‘that some limitation of scope or

procedure would prevent a 2255 proceeding from affording the prisoner a full

hearing and adjudication of his claim of wrongful detention.’” In re Dorsainvil,

119 F.3d at 251-52; Cagel v. Ciccone, 368 F.2d 183, 184 (8th Cir. 1966).

“Critically, §2255 is not inadequate or ineffective merely because the

petitioner cannot satisfy §2255’s timeliness or other gatekeeping

requirements.” Long, 611 F. App’x at 55; see Tripati v. Henman, 843 F.2d

1160, 1162 (9th Cir. 1988), cert. denied, 488 U.S. 982 (1988); Litterio v.

Parker, 369 F.2d 395, 396 (3d Cir. 1966) (per curiam). “It is the inefficacy of

the remedy, not a personal inability to utilize it, that is determinative....” Garris

v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986), cert. denied, 479 U.S. 993

(1986). If a petitioner improperly challenges a federal conviction or sentence

under §2241, the petition must be dismissed for lack of jurisdiction.

Application of Galante, 437 F.2d at 1164, 1165 (3d Cir. 1971) (per curiam)

(quoting United States ex rel. Leguillou v. Davis, 212 F.2d 681, 684 (3d Cir.

1954)). Specifically, the Third Circuit has “applied the safety valve where an

intervening and retroactive change in law had decriminalized the petitioner’s


                                         6
underlying conduct, but he had no prior opportunity to challenge his conviction

and could not satisfy the stringent standard for filing a second or successive

§2255 motion.” Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (citations

omitted); see In re Dorsainvil, 119 F.3d 245, 251-52 (3d Cir. 1997).

      The Third Circuit has also noted that extraordinary circumstances may

justify invoking the savings clause. See Long, 611 F. App’x at 55. The burden

is on the habeas petitioner to demonstrate inadequacy or ineffectiveness. See

In re Dorsainvil, 119 F.3d at 251-52; Cagel v. Ciccone, 368 F.2d 183, 184 (8th

Cir. 1966). “Critically, §2255 is not inadequate or ineffective merely because

the petitioner cannot satisfy §2255’s timeliness or other gatekeeping

requirements.” Long, 611 F. App’x at 55; see Tripati v. Henman, 843 F.2d

1160, 1162 (9th Cir. 1988), cert. denied, 488 U.S. 982 (1988); Litterio v.

Parker, 369 F.2d 395, 396 (3d Cir. 1966) (per curiam). “It is the inefficacy of

the remedy, not a personal inability to utilize it, that is determinative....” Garris

v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986), cert. denied, 479 U.S. 993

(1986). If a petitioner improperly challenges a federal conviction or sentence

under §2241, the petition must be dismissed for lack of jurisdiction.

Application of Galante, 437 F.2d at 1165.

      However, as recognized in Dorsainvil, a federal prisoner can pursue


                                         7
relief under §2241 only where a subsequent statutory interpretation reveals

that the prisoner’s conduct is not criminal so as to avoid a complete

miscarriage of justice. Dorsainvil, 119 F.3d at 251; see also Okereke v. United

States, 307 F.3d 117, 120-21 (3d Cir. 2002) (holding §2241 may not be used

to raise an Apprendi v. New Jersey, 530 U.S. 466 (2000) claim that is barred

by the procedural limitations imposed by the AEDPA); Brown v. Mendez, 167

F. Supp. 2d 723, 726-27 (M.D. Pa. 2001). “Section 2241 is not available for

intervening changes in the sentencing law,” such as arguments based on

Apprendi. United State v. Kenney, 391 F. App’x 169, 172 (3d Cir. 2010).

Sentencing claims “[do] not fall within the purview of the savings clause.”

Adderly v. Zickefoose, 459 F. App’x 73 (3d Cir. 2012); Pearson v. Warden

Canaan USP, 685 F. App’x 93, 96 (3d Cir. 2017) (“§2241 is not available for

an intervening change in the sentencing laws.”).

      Here, Petitioner attempts to challenge his 1999 criminal conviction and

sentence, based on issues that have previously been raised before the Sixth

Circuit and rejected. As discussed above, to proceed under §2241, he must

demonstrate that a §2255 motion “is inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. §2255(e). Petitioner has not met this

burden. As such, his claim does not fall within the purview of the savings


                                       8
clause, as he has not demonstrated that an intervening change in the law

made his underlying conviction non-criminal and that he had no prior

opportunity to challenge his conviction, and could not satisfy the stringent

standard for filing a second or successive §2255 motion. The fact that the

Sixth Circuit denied Petitioner’s requests to file a second or successive §2255

motion does not make §2255 relief inadequate or ineffective. See Cradle v.

United States ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002) (per curiam)

(stating that a petitioner “cannot contend that §2255 is inadequate or

ineffective to protect him, even if he cannot prevail under it”); Long, 611 F.

App’x at 55 (“Critically, §2255 is not inadequate or ineffective merely because

the petitioner cannot satisfy §2255’s timeliness or other gatekeeping

requirements.”).

      “The remedy afforded under §2241 is not an additional, alternative, or

supplemental remedy to that prescribed under §2255.” Dusenbery v. Oddo,

No. 17-2402, 2018 WL 372164, at *4 (M.D. Pa. Jan. 11, 2018). Because

Petitioner has failed to demonstrate that a §2255 motion is inadequate or

ineffective to test the legality of his detention, permitting him to proceed under

§2241, the Court will dismiss Petitioner’s petition for a writ of habeas corpus

under 28 U.S.C. §2241, for lack of jurisdiction.


                                        9
III.         Conclusion

             Based on the foregoing, Gordon’s petition for writ of habeas corpus will

be DISMISSED for lack of jurisdiction. Because Petitioner is not detained

because of a process issued by a state court and the petition is not brought

pursuant to §2255, no action by this Court with respect to a certificate of

appealability is necessary. An appropriate order follows.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Dated: November 8, 2019
18-2420-01




                                             10
